DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Applicant’s amendment, filed 09/30/2021, has been entered.

    Claims 15-16 and 19-32 have been canceled.

    Claims 1-6, 17, 18 and 33 have been amended. 

     Applicant’s amendment, filed 12/13/2021, has been entered.

     Claims 3-4, 17-28 and 19-32 have been canceled.
     Claims 15-16 and 19-32 have been canceled previously.

     Claims 1, 5-14 and 33-35 have been amended. 
 
     Claims 1, 2, 5-14, 17-18 and 33-35 are pending.

                                                   EXAMINER'S AMENDMENT

3.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

4.  The title has been replaced with:
--  BISPECIFIC ANTIBODIES WHICH BIND PD-L1 AND GITR  -- .  

                                                  REASONS FOR ALLOWANCE

5. The following is an Examiner's Statement of Reasons for Allowance:  
 
     Due to high polymorphism of antibodies as well as searching prior art / sequence searches, 
     the prior art does not appear to teach the claimed bispecific antibodies that bind PD-L1 (huPRO1 or PRO1) and GITR (hugab11 or gab11), which are deemed structurally distinct on the primary amino acid basis. 
     These particular bispecific antibodies do not appear to known or taught in the prior art. 
     The prior art neither suggest or teaches these particular bispecific antibodies having the exact chemical structure of the claimed bispecific antibodies.  




    

     Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

     In turn, the claimed invention is deemed allowable.

     It is noted that Notification of Transmittal of the International Search Report and the Written Opinion of the International Searching Authority of PCT/US19/60982, mailed 03/24/2020 (1449; #001) teach relevant prior art US 2018/0207266 (1449; #005) and WO 2018/002339 (1449; #002).

      In turn, it is noted that the prior art does not appear to teach or suggest the claimed bispecific antibodies that bind PD-L1 (huPRO1 or PRO1) and GITR (hugab11 or gab11), which are deemed structurally distinct on the primary amino acid basis. 

6.  Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    



/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
December 20, 2021